 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 176 
Air 2, LLC and International Brotherhood of Electri-
cal Workers Local 222.  
Cases 12ŒCAŒ21946Œ1, 
12ŒCAŒ21946Œ2, 12ŒCAŒ21946Œ4, 12ŒCAŒ
21946Œ5, 12ŒCAŒ22043, and 12ŒRCŒ8721
 January 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND SCHAUMBER 
 On April 28, 2003,
 Administrative Law Judge Ray-
mond P. Green issued the attached decision.  The Re-

spondent filed exceptions and a supporting brief.  The 
General Counsel and Charging Party filed cross-
exceptions and supporting brie
fs.  All parties filed an-
swering briefs, and the Respondent and Charging Party 

filed reply briefs.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified.
2Our colleague finds it unnece
ssary to resolve the chal-
lenge to Tracy Blackwell™s ballot in order to decide the 
representation case.  We disagree.  The unusual and 

complicated procedure suggested by our colleague 
hinges on Jeff Laslovich™s testimony that he voted for the 
Union and informed the Respondent that he had done so.  

She therefore proposes to count Laslovich™s ballot first 
and address Blackwell™s status only if Laslovich did not 
vote for the Union.  We disagree.  In particular, we ob-

ject to a procedure under 
which Laslovich™s electoral 
choice is to be ascertained on the basis of his open decla-
rations.  The Board™s wise policy is that employees 
should be able to make thei
r choices privately.  In the 
instant case, Laslovich cast his ballot privately.  Unlike 
our colleague, we would glean his desires from that bal-
lot, rather than from his open declarations. 
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 We find merit in the Charging Party™s exception to the judge™s fail-
ure to order that the notice be mailed to the Respondent™s employees.  

We agree that because the unit em
ployees do not have a fixed work 
site, it is necessary to mail the no
tice to the Respondent™s affected 
employees to ensure that they are 
informed of our decision, and we 
shall modify the judge™s recommended Order accordingly.  We shall 
also substitute standard language for portions of the judge™s recom-

mended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Air 2, 

LLC, Miami, Florida, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order as 
modified. 
1.  Substitute the following for paragraph 1(g). 
ﬁ(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.ﬂ 
2.  Insert the following paragraph after paragraph 2(a). 
ﬁ(b) Mail a copy of the attached notice marked ‚Ap-
pendix™ to all current empl
oyees and former employees 
employed by the Respondent 
at any time since October 
25, 2001.  Such notice shall be mailed to the last known 
address of each of the employ
ees above.  Copies of the 
notice, on forms provided by the Regional Director for 
Region 12, after being signed by the Respondent™s au-
thorized representative, shall be mailed within 14 days 
after service by the Region.ﬂ 
3.  Substitute the following for paragraph 2(b). 
ﬁ(c) Within 21 days after 
service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.ﬂ 
 MEMBER LIEBMAN, concurring. 
I agree with my colleag
ues except as follows. 
I find it unnecessary, at this time, to decide whether 
lead lineman Tracy Blackwell is
 a statutory supervisor.  

First, I would find that Blackwell is the Respondent™s 
agent, as both the Genera
l Counsel and the Charging 
Party contend.  On that basi
s, I agree with my colleagues 
and the judge that the Respondent, through Blackwell, 

violated Section 8(a)(1) of the Act in several respects.  I 
therefore need not reach the i
ssue of supervisory status to 
decide the unfair labor practice case. 
Second, although Blackwell™s ballot has been chal-
lenged, I find it unnecessary to resolve the challenge to 

decide the representation case. 
 At present, the tally of 
ballots shows 3 for the Union and 2 against, with 3 chal-

lenged ballots: those of Blackwell, Jeff Laslovich, and 

Marty Lyons.  We are sustaining the challenge to Lyons™ 
ballot, but overruling the challenge to that of Laslovich.  
Normally, it would be necessary to resolve the challenge 

to Blackwell™s ballot because it, along with Laslovich™s 
ballot, would determine the outcome of the election.  
And normally, if Blackwell™s ballot were counted, it 
would be counted along with that of Laslovich in order to 
avoid, if possible, identifying how each man voted.  
341 NLRB No. 23 
 AIR 2, LLC  177
Here, however, Laslovich testified that he voted for the 
Union and informed the Respondent that he had done so.  
I would therefore count his ballot first.  If he did, in fact, 
vote for the Union, the ballot count would be 4 in favor 

of the Union and 2 against, and Blackwell™s ballot would 
no longer be determinative.  Thus, the representation 
case probably can be resolved without reaching whether 

Blackwell is a supervisor.  (If it turned out that Laslovich 
did 
not vote for the Union, and Blackwell™s ballot proved 
determinative, the Board could address Blackwell™s 
status at that time.) 
Like my colleagues, I reject the Union™s contention 
that the judge erred in failing to find that the Respondent 
unlawfully refused to hire union organizer Jason Bonner 
and made unlawful statements while interviewing him.  

Those allegations were not contained in the complaint, 
and the General Counsel did not argue that the judge 
should find those violations.  Nor did the General Coun-

sel espouse the Union™s arguments in his exceptions.  As 
the judge correctly found, the General Counsel alone 
controls the allegations of the complaint, and the Union 
may not expand the complaint on its own.  
D&F Indus-
tries, 339 NLRB No. 73, slip op. at 4 fn. 15, 28 (2003).  
Had the General Counsel ever indicated that he was pur-
suing the Union™s theory, I would be more receptive to 
the Union™s argument.
3 Chris Zerby, Esq., 
for the General Counsel. 
Paul Snitzer, Esq. 
and Harvey W. Gurland, Jr., Esq., 
for the Respondent. Jonathan Newman, Esq
., for the Union. 
DECISION STATEMENT OF THE 
CASE RAYMOND P. GREEN
, Administrative Law Judge.  I heard this 
case in Miami, Florid
a on December 16Œ20, 2002. 
After making a demand for recognition on October 23, 2002, 
rejected by the Employer on October 25, 2002, the Union filed 
a petition for an election in Case 12ŒRCŒ8721 on November 1, 
2001.  Pursuant to a Stipulated Election Agreement approved 
on November 9, 2001, a mail-
ballot election was conducted 
beginning on November 20, 2001. 
The tally of ballots was is-
sued on December 11, 2001, and showed that there were three 

votes cast for the Union, two vot
es against the Union and six 
challenged ballots.   
With respect to the challenged ballots, the Regional Director 
ordered that a hearing be conduct
ed with respect to voter eligi-
bility of the following individuals: Tracy Blackwell (challenged 
                                                          
 3 In affirming the judge™s finding that the Respondent never offered 
Bonner a job, and therefore did not un
lawfully withdraw such an offer, 
I do not rely on the judge™s speculation as to the Respondent™s possible 
reasons for its actions. 
Finally, the judge found that a bargaining order is not warranted 
here.  No exceptions have been fi
led to his finding, and the General 
Counsel has not requested that the Board issue a bargaining order.  
by the Union as a supervisor); 
Jeff Laslovich (challenged by the 
Employer because his ballot wa
s received by the Board with 
tape on the envelope seal); Ja
son Collins, James Lake, John 
Flynn, and Marty Lyons
 (challenged by the employer based on 
its contention that their ballots 
were not properly voided by the 
agent conducting the election).  In addition, the Board also 
challenged the ballot of John Flynn because his name was not 
on the Excelsior
 list.   
On December 18, 2001, the Union and the Employer both 
filed objections to the election.   
On August 2, 2002, the Regional Director issued a report on 
objections and Challenges.  At th
e same time, she consolidated 
for hearing, the representation case with the unfair labor prac-

tice allegations listed below.   
The charge in Case 12ŒCAŒ21946Œ1 was filed on December 
3, 2001 and was amended on April 26, 2002.  The charge in 
Case 12ŒCAŒ21946Œ2 was filed on December 3, 2001 and was 
amended on March 29, 2002.  The charge in Case 12ŒCAŒ
21946Œ4 was filed on December 7, 2001.  The charge in Case 
12ŒCAŒ221946Œ5 was filed on December 7, 2001, and was 
amended on January 31, 2002.  The charge in Case 12ŒCAŒ
22043 was filed on January 22,
 2002, and was amended on 
May 3, 2002.   
The allegations of the consolidated complaint are as follows: 
1.  That from on or about February 21 through about October 
15, 2001, a majority of the employees in an appropriate unit 
selected the Union to represent them for collective-bargaining 
purposes.  The unit;  
 All full-time and regular part-time linemen, line crew fore-
men, and apprentices employed by the employer at its main 
office located at 12515 North Kendall Drive, Miami, Florida; 
excluding all other employees, including helicopter pilots, 
mechanics, professional employees, and office clerical em-
ployees, guards and supervisors as defined in the Act. 
 2.  That on October 23, 2001, the Union made a written re-
quest that the Respondent recogniz
e it as the exclusive collec-
tive-bargaining representative for the employees in the unit 
described above.   
3.  That on or about October 25 and 26, 2001, the Respon-
dent, by Thomas McShane, its pr
esident told employees that it 
would be futile for them to
 select the Union.   
4.  That on or about October 25, 2001, the Respondent, by 
McShane, threatened employees with discharge in retaliation 

for their union activities. 
5.  That on or about October 25 and 26, 2001, the Respon-
dent, by Lou Woodward, its vice 
president, threatened employ-
ees with discharge in retaliation for their union activities.   
6.  That on or about October 25, 2001, the Respondent, by 
Woodward, promised employees 
an apprenticeship program to 
dissuade them from supporting the Union.   
7.  That on or about October 26, 2001, the Respondent, by 
Woodward, interrogated employees 
about their union activities.   
8.  That on or about October 29, 2001, the Respondent, by 
Tracy Blackwell, its crew leader and supervisor, threatened 

employees with discharge in retaliation for their union activi-
ties.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 178 
9.  That on or about November 1, 2001, the Respondent, by 
Blackwell, threatened not to allow strikers to return to work 
unless they withdrew their support for the Union. 
10.  That in early November 2001, the Respondent, by 
Blackwell, solicited employees to
 revoke their union authoriza-
tion cards.   
11.  That in early November 2001, the Respondent, by 
Blackwell, threatened that the 
Respondent would shut down its 
operations and reopen under another name.   
12.  That on or about Nove
mber 12, 2001, the Respondent, 
by McShane, threatened employees with the inevitability of 
strikes if they supported the Union.   
13.  That on or about Nove
mber 12, 2001, the Respondent, 
by Woodward, threatened employ
ees with the loss of benefits 
including paid dinners, if they supported the Union.   
14.  That on or about Nove
mber 13, 2001, the Respondent, 
by Woodward, promised employees an apprenticeship program, 

promotions and raises in orde
r to dissuade them from support-
ing the Union. 
15.  That on or about Nove
mber 15, 2001, the Respondent, 
by Blackwell, threatened employees with plant closure and the 

loss of jobs.   16.  That on or about Nove
mber 15, 2001, the Respondent, 
by Blackwell threatened employees with reprisals including the 
loss of benefits such as the loss of traveling expenses.   
17.  That on or about Nove
mber 16, 2001, the Respondent, 
by Blackwell, threatened employees and union agents with 
physical harm, threatened employees with discharge, created 
the impression that employees
™ union activities were under 
surveillance and attempted to 
instigate violence among em-ployees.   
18.  That on or about Nove
mber 16, 2001, the Respondent, 
by Woodward, interrogated empl
oyees about their union activi-
ties.   
19.  That on or about Nove
mber 17, 2001, the Respondent, 
by Blackwell, threatened union 
agents with bodily harm.   
20.  That on or about Nove
mber 19, 2001, the Respondent, 
by Blackwell, threatened employees with discharge and inter-
rogated employees about their union activities. 
21.  That on or about November 20 and 21, 2001, the Re-
spondent, by Blackwell, threaten
ed employees with layoffs.   
22.  That on or about Nove
mber 26, 2001, the Respondent, 
by Blackwell, interrogated empl
oyees about their union activi-
ties and threatened them with discharge. 
23.  That from November 26, 2001 through December 1, 
2001, the Respondent, for discriminatory reasons delayed the 

return to work of Jason Collins.   
24.  That on or about Nove
mber 27, 2001, the Respondent, 
by Blackwell, impliedly threatened employees with discharge 
and interrogated employees about their union activities.   
25.  That on or about Nove
mber 28, 2001, the Respondent, 
by Blackwell, interrogated employees and promised them bene-
fits including promotional opportunities.   
26.  That on or about Nove
mber 29, 2001, the Respondent, 
by Blackwell, interrogated empl
oyees about their union activi-
ties.   
27.  That on or about Nove
mber 29, 2001, the Respondent, 
by McShane, threatened employ
ees with transfer to prevent 
them from engaging in union and c
oncerted protected activity.   
28.  That on or about Nove
mber 29, 2001, the Respondent, 
by Woodward, created the impr
ession that employees™ union 
activities were under surveillance.   
29.  That on or about Nove
mber 29, 2001, the Respondent, 
for discriminatory reasons required that Jason Collins get a 
second medical release in order to 
return to full duty status.   
30.  That on or about November 30, 2001 the Respondent by 
Blackwell, impliedly threatened employees with discharge  and 
promised unspecified benefits.   
31.  That on or about December 2, 2001, the Respondent, for 
discriminatory reasons transfer
red Jason Collins to light duty 
status.   
32.  That on or about December 5, 2001, the Respondent, for 
discriminatory reasons enforced
 a policy of requiring employ-
ees to wear long sleeved shirts.   
33.  That since December 5, 2001, the Respondent has 
promulgated and enforced a po
licy requiring employees to 
remove all stickers from flight helmets.   
34.  That on or about December 7, 2001, the Respondent, for 
discriminatory reasons, laid off Walter Stephens.   
35.  That on or about Dece
mber 10, 2001, the Respondent, 
by Blackwell, interrogated employees and informed employees 
that selecting a union would be  futile.   
36.  That on or about Dece
mber 10, 2001, the Respondent, 
for discriminatory reasons issued a warning to Jason Collins.   
37.  That on or about Dece
mber 10, 2001, the Respondent, 
for discriminatory reasons, wit
hdrew an offer to hire Jason 
Bonner.   
38.  That on or about January 7, 2002, the Respondent, for 
discriminatory reasons, refused to
 give Walter Stephens a com-
pany jacket.   
39.  That on or about Janua
ry 7, 2002, the Respondent 
threatened employees with various reprisals in retaliation for 

filing of unfair labor practice charges with the Board.   
40.  That the conduct engaged in by the Respondent has 
made a fair rerun election impossible and therefore the Board 
should grant an order compelling the Respondent to bargain 
with the Union irrespective of the outcome of the election.   
At the hearing, the General Counsel withdrew an allegation 
that since December 10, 2001, certain employees have engaged 
in an unfair labor practice strike.  (This is the same date that the 

election period ended.)  At the t
ime of the hearing, no employee 
who claimed that he was engaged 
in a strike, had asked for his 

job back and therefore the Company hadn™t refused to recall 
anyone.  Therefore, the unfair labor practice strike allegation 
was unnecessary as any violation that might occur would com-
mence upon the Respondent™s refusal to recall such strikers.  In 
this regard, the 10(b) statute of limitation period would not start 
to run until such refusal.   
The Union™s objections to the election basically tracked the 
allegations of the unfair labor practice complaint.  There were, 
however, a few more allegations which were; (1) that the Em-
ployer™s representatives made ev
ening visits and calls to em-
ployees, (2) that on December 3, 2001, the Employer dis-
charged John Flynn, and (3) that on December 7, 2001, the 
  AIR 2, LLC  179
Employer laid off Walt Stephens.  As to the first of these objec-
tions, the only evidence supporting it is that during the pre-
election period, management repr
esentatives did go to job sites 
where the crews were working and visited with employees at 

motels where they were staying at company expense.  As to the 
allegation regarding Flynn, I 
cannot consider an objection, 
which alleges discrimination under Section 8(a)(3) in the ab-

sence of corresponding unfair labor practice charges.  
Texas 
Meat Packers, Inc., 
130 NLRB 279 (1961). 
The Employer™s objections to the election were as follows:  
1.  That the Board agent™s decision to void the ballot of 
Marty Lyons was in error.   
2.  That the Board agent™s decision not to open the ballot of 
Tracy Blackwell was in error.   
3.  That the Board should not open or count the ballot of Jeff 
D. Laslovich whose return enve
lope indicated that it was tam-
pered with.   At the hearing, the Employer withdrew it Objection to the 
Region™s decision to void the ballots of John Flynn, Jason 

Collins, and James Lake.  Therefore, there no longer is any 
issue as to these persons and their ballots shall remain un-
opened and uncounted. 
FINDINGS AND 
CONCLUSIONS I.  JURISDICTION
 It is admitted that the Respondent is engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act.  It also is admitted that the Unio
n is a labor organization within 
the meaning of Section 2(5) of the Act.   
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Company™s Operations and Supervisory 
 Status of Tracey Blackwell 
The Respondent is engaged in providing power line services 
to electric utilities throughout the United States.  It is a small company consisting of about 20 
people, of whom about 10 or 
11 are workers in the voting unit.  Apart from its officers, sales 

and clerical staff, the work force 
is essentially divided into two, 
or at times, three crews that go out on jobs and perform inspec-

tion, installation, or repair work on live electric transmission 
lines.   
Each crew will typically consist of a helicopter pilot, a heli-
copter mechanic, a journeyman lineman, and one or two ap-
prentices.  And each job may take several weeks or more to 
complete.  During each assignment, the crew will be out in the 
field, far away from the Re
spondent™s offices, (and from home), and headed up by a crew leader.  In this regard, there is 

a dispute as to whether crew leader Tracey Blackwell has more 
authority than two other individuals who also act as crew lead-
ers and therefore should be considered a supervisor within the 
meaning of the Act or simply a leadman.  The status of Black-
well is rather critical to this cas
e, not only because he is one of 
the challenged ballots, but because most of the alleged Section 

8(a)(1) and objectionable condu
ct was done by him.   
With respect to Blackwell, the evidence shows that in early 
October 2001, he took over at least a portion of the duties of 
Fleming, whom the parties agree was a supervisor within the meaning of Section 2(11) of the Act.   
The evidence shows that when crews are working in the 
field, each has a crew chief, who is responsible for the day-to-
day activities of the other linemen and apprentices on the job.  
(At the time of these events, Marty Lyons and J.P.  Flynn were 
typically the other crew leaders).  For example, Blackwell testi-
fied that if he saw anyone doing
 something that he considered 
unsafe, he would tell them to st
op.  And when more than one crew works at a site, Blackwell 
would be the person in charge of the combined crew.  (The pilots and helicopter mechanics 

have their own area of responsibility.)  Because the crews work 
far from headquarters and because Woodward and McShane 
make infrequent visits to the sites, Blackwell is the one who 
communicates any assignment ch
anges or other matters be-
tween management and the employees of his crew.   
There is evidence which shows that Blackwell, as a part of 
his job responsibilities, has been involved in the hiring of em-

ployees.  Even if the record is
 ambiguous as to whether he can 
hire on his own authority, it is my opinion that the evidence 

shows that he has recruited, interviewed and effectively rec-
ommended hiring.   
In addition, there is evidence that Blackwell can and has dis-
ciplined employees in the field.  For example, there is a memo-
randum from Blackwell to Woodward indicating that he had 
suspended Tommy McKenzie for a day without pay for over-
sleeping.  This memorandum was then forwarded from Wood-
ward to Susan Chetwood in human resources.  Also, Blackwell 
testified that he has transfer
red apprentices from one job to 
another and has done so based on his evaluation as to the kind 

of experience is needed on different jobs.   
Blackwell is paid on a salaried basis as opposed to the other 
linemen and apprentices
 who are paid an hourly based wage.  
He, unlike the others, has been of
fered stock options.  In a letter 
regarding a disability claim to the insurance company, the Re-
spondent stated that Blackwell
 performed supervisory func-
tions.  It stated inter alia; ﬁP
erforms service work plus super-
vises others doing same.ﬂ   
Based on the record as a whole, it is my opinion that Black-
well has some of the powers and authority enumerated in Sec-

tion 2(11) of the Act and that thes
e were part of his regular job 
functions.  I therefore conclude th
at he is a supervisor within 
the meaning of the Act.  
Ohio Power Co. v. NLRB
, 176 F.2d 385 (6th Cir.  1949), cert. denied 338 U.S. 899 (1949).  See also 

NLRB v.  Edward G. Budd Mfg.  Co
., 169 F.2d 571 (6th Cir.  
1948), cert. denied 335 U.S. 908 (1948); 
Pepsi-Cola Co
., 327 NLRB 1062 (1998); and 
Venture Industries
, 327 NLRB 918 
(1999). To perform their work, the journeymen and/or apprentices 
are taken up in a helicopter where they work either through the 

open door or they are landed on t
op of towers where electrical equipment is located.  This is, 
to say the least, scary and dan-
gerous work.  People can and ha
ve gotten killed.  And for the most part, this work is done by a group of young men who are 

energetic and daring.  (They also are prone to more than the 
usual amount of rowdiness.)  They are also fairly well compen-
sated because there are not that many people who are willing to 
do this kind of work.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 180 
I note that the crews are sent out to jobsites where they live 
and work together for extended periods of time.  They work 
hard and spend their off hours together at bars and restaurants.  
They are, perhaps, a little rough 
and are, like young men, prone 
to using tough and salty language.  One described the group as 

a bunch of rednecks.   
For the most part, the employees comprising a crew, includ-
ing the crew chief, will work 
on a rotation basis consisting of 
21 days on and 10 days off.  At the end of a normal rotation, an 

employee will be given an airplane ticket to return home.  And 
at the start of his next rotation, the Company will give him a 
ticket to get from home to the job.   
From the dates indicated on the authorization cards submit-
ted into evidence, it appears that the first union activity oc-
curred in February 2001.  It is 
noted that Fleming, a person who 
was in some respects replaced by
 Blackwell, had, at various 
times, told employees that he thought it would be a good idea if 
they joined a union.  The parties agree that Fleming during the 
time that he was employed was a supervisor within the meaning 
of Section 2(11) of the Act. 
Woodward testified that in the spring or summer of 2001, 
some of the employees expressed an interest in getting an offi-
cial apprenticeship program.  Since the Company is not affili-
ated with any union, it would ha
ve to set up an apprenticeship 
program with the United States
 Department of Labor, which 
does have such a program for line
men.  In any event, it seems 
that Fleming was the person delegated to look into such a pro-
gram but failed to accomplish anything in that regard before he 
left in early October 2001.  Th
us, at some point in October 
2001, before, the Union made 
its recognition demand, the 

Company had thought about enrolling in an apprenticeship 
program, but the person who was responsible had done nothing 
about it.  After Fleming le
ft, Woodward took over.   
B. The Events Leading Up to the Election 
After obtaining authorization 
cards from employees, the Un-
ion, in preparation for making a demand for recognition, salted 

the company by inducing one of its members, Walter Stephens, 
to leave his own job and apply for work at the Respondent.  He 
did so and was hired on October 23, 2001, as a journeyman.   
According to Stephens, when he arrived at the airport, 
Blackwell drove him to the jobsite.  He testified that during this 
car ride, he told Blackwell that he had a union ticket and they 
had some conversation as to wh
ether union people were quali-
fied for the type of line work done by the Respondent.  

Stephens testified that Blackwe
ll said that he had belonged to 
the Union but that he didn™t like them because all they did for 

him was take his money.  Acco
rding to Stephens, he was the 
one who brought up the subject of
 unions during this conversa-tion.   At the risk of getting ahead of myself, I note that Stephens, 
by all accounts, was an excellen
t employee who was, in early 
2002, offered a promotion to a l
ead person with a substantial 
increase in pay.  This offer was made after he announced that 
he was a ﬁunion organizer.ﬂ  He quit shortly thereafter.   
The Union made a written demand for recognition on Octo-
ber 23, 2001.  This was rejected by the Company (in writing) 
on October 25, 2001.  Lou Woodward, testified that she had 
heard rumors about a union some time prior to October 23, 
2001.   
The General Counsel presente
d the testimony of Walter 
Stephens, Jason Collins, Jeffrey 
Laslovich, and Mike Muenks 
regarding statements allegedly 
made by Blackwell, Woodward 
and McShane during the period 
from October 25 to December 
10, 2001.  (Muenks testified only 
about a barbeque held on or 
about November 16, 2001.)  Th
eir testimony was mutually 
corroborative at times.  But at ot
her times it was not.  Some of 
their testimony was difficult to deal with either because they 
had difficulty remembering what was said, or because what 
they recalled was ambiguous, or they could not relate when 
events happened.   
With respect to credibility, I note that Muenks is a union or-
ganizer whose testimony was exa
ggerated in my opinion.  Wal-
ter Stephens, as a union plant, was also hardly a disinterested 
witness.  Additionally, I note that Collins and Laslovitch were 
not, in my opinion, the most convincing of witnesses.  On the 
other hand, Tracy Blackwell was not
 so stellar either.  It was 
acknowledged by company witnesses that he sometimes had a 

tendency to shoot off his mouth.   
To the extent that a chronology can be made, there is little 
dispute about the following:  
1.  On October 23, 2001, the 
Union made a demand for rec-ognition  2.  On October 23, 2001, union salt Walter Stephens was hired.   3.  On October 25, 2001, there 
was a meeting held in Diboll, Texas, where McShane and Woodward spoke to employees.   
4.  On October 26, 2001, there was a meeting held in Lake 
Charles, Louisiana, where Mc
Shane and Woodward spoke to 
employees.   
5.  At both meetings on Oct
ober 25 and 26, Woodward stated 
that the Company was going to implement an apprenticeship 
program.   6.  On November 1, 2001, the Union filed a petition for an 
election.   
7.  On November 2, 2001, two 
employees (Smith and Lake), 
who had left work earlier and cl
aimed that they were on strike, 
wrote notes indicating that they wanted to return to work.  
(They returned on November 5 and 7, 2001.)   
8.  On November 9, 2001, the 
parties entered into a stipu-
lated election agreement.   
9.  On or about November 16, 2001, there was a barbeque in 
Jasper, Texas, where union orga
nizer Muenks was invited by 
Jason Collins to debate Tracy Blackwell about unionization.   
10.  On November 16, 2001, Jason Collins injured his back, went to the emergency room and 
was sent home.  He was given 
a prescription for Vicadin and told to see his own doctor.   
11.  On November 16, 2001, a union official named Jason 
Bonner sent in by fax, an appli
cation for a journeyman™s job.  
The fax showed, on its face, that it came from the IBEW.  
There is a dispute as to whether he was ever offered a job.  
There is no dispute, however, that he never did work for the company.   
12.  On or about November 17, Blackwell is alleged to have 
told employees that he would give a case of beer for someone 
to ﬁwhip Muenks™ ass.ﬂ  
  AIR 2, LLC  181
13.  About November 18 or 19 2001, there was a conference 
call where McShane told employees to expect ballots in the 
mail.   
14.  On November 20, 2001, the ballots were mailed to the 
employees.   
15.  On November 21, 2001, the employees were sent home 
for the Thanksgiving break.   
16.  On November 26, 2001, most of the employees returned 
to work.  It was admitted by Blackwell that when employees 
returned, he asked them how they voted.   
17.  On November 30, 2001, Collins returned to work but at 
a different location.   
18.  On or about December 7, 2001, Stephens and Blackwell 
were sent home.  (Although Stephens
 testified that he was sent 
home sometime between December 12 and 15, the charge in 

Case 12ŒCAŒ21946Œ5 alleging his la
yoff, was filed on Decem-
ber 7, 2001.)  19.  December 10, 2001, was the 
deadline for the receipt of 
the ballots.   
20.  On December 10, 2001, three employees, Laslovich, 
Brauning, and Clay Grant, who 
were employed at the Jasper, 
Texas site, left work and claime
d that they were on strike.   
21.  On December 10, 2001, Collins received a warning for 
conduct that occurred on December 7 and 8, 2001.  On Decem-
ber 10, he left work, claiming that he was on strike.  
22.  On December 10, 2001, Jason Bonner had a series of conversations with Blackwell, Woodward, and two office em-
ployees about going to work for the Company.  At about 4:30 
p.m., he was told that his employ
ment was being put on hold.   
23. On or about December 10, the Company transferred an 
employee named Phillips from sales to the field and offered 
employment to Brandon Finley.  
24.  On December 11, 2001, th
e ballots were counted.   
With that chronology in mind, let™s continue. 
Immediately after receiving the Union™s demand, the Com-
pany™s president, Thomas McSh
ane, contacted legal counsel 
and received a script to read to the employees.  McShane and 
Woodward then went to the two locations where it had working 
crews.  On October 25, they visi
ted the crew in Diboll, Texas.  
On October 26 they visited the 
other crew in Lake Charles, 
Louisiana.   
McShane testified that on both occasions, he read his script 
without deviation and that the 
only statements that Woodward 
made were to the effect that the Company was going to initiate 

an apprenticeship program
.  There is nothing in the script itself, 
which is alleged to violate the Act.  And most of the employee 

witnesses called by the Genera
l Counsel acknowledged that it 
appeared to them that McShane was reading from some papers 

that he held in his hand.   
The General Counsel relies on th
e testimony of Laslovich to 
support the allegation that on Oc
tober 25, at Diboll, Texas, McShane made statements to the effect that selecting a union 

would be futile.  But the testimony of Laslovitch, which was 
not corroborated by any other employee on this point and his 
testimony does not support this conclusion.  First of all, 
Laslovich had a hard time remembering what was said and had 
to be shown his affidavit to refre
sh his recollection.  Moreover, 
after doing so, his testimony was still ambiguous.  Laslovich™s 
testimony was as follows; ﬁHe was talking about the union and 

he said he wasn™t going to be goingŠhe didn™t want to be go-
ing union.  He wasn™t going to go union, and he was telling us a little information that he had to the union in Florida.  He said 
that the Union in Florida, if th
ey needed money, they could pull 
it from their members at any time.ﬂ 
As noted, McShane and Woodward met with the other crew 
in Lake Charles, Louisiana, on October 26, 2001.   
Collins testified that during the meeting, McShane said that 
ﬁAir 2 doesn™t have to accept the Union and they won™t accept 

the Union.ﬂ  Notwithstanding this testimony, I believe that 
McShane simply read from his script, which read, in part; ﬁBut 
although the Union can make you promises, it™s also the law 
that Air 2 does not have to agree to any of the Union™s propos-
als.  We have the right to say no.ﬂ   
Collins also testified that at the October 26 meeting Wood-
ward asked him if he ﬁwas for the union.ﬂ  This was credibly 
denied by Woodward.   
There is, however, no dispute that at these two meetings, 
Woodward told the employees that the Company was going to 
implement an apprenticeship program.  She repeated this prom-
ise later in November, before the ballots were mailed.  And 
indeed, the Company, in late December 2001, did and imple-
mented an apprenticeship program that was registered with the 
U.S.  Department of Labor.   
According to Stephens, in late October 2001, at the Lake 
Charles site, the men were sitting in a restaurant when Black-
well said that he was mad at Phillips for starting ﬁthis union 
business.ﬂ Stephens testified that Blackwell added, ﬁhe™ll get 
his for that,ﬂ or something like ﬁhe™ll have his day.ﬂ  At that 
time, Phillips, who was previously an apprentice lineman, had 

been transferred (promoted?), to 
sales.  (In this context, I don™t know whether Blackwell™s statem
ent about Phillips was meant to be a threat or a congratulation.)  
Contemporaneously with the Union™s demand for recogni-
tion, two employees, James Lake and Troy Smith, who had 

signed union authorization cards, ceased working and claimed 
that they were on strike.  (All of the other employees remained 
at work.)   
According to Stephens, in November 2001, at the Lake 
Charles site, he and some othe
r employees were talking to 
Blackwell in a hotel room when Blackwell received a phone 

call which he said came from eith
er Lake or Smith who wanted 
to return to work.  According to Stephens, Blackwell said, 

ﬁthey made their bed, now they wa
s going to have to lay in it.ﬂ  
But Stephens adds that Blackwell then made a phone call to 
Woodward where he said that Lake and Smith were good 
workers whom he would like to have back.  According to 
Stephens, when Blackwell got off the phone, he said that the 
two were going to come back, bu
t that they were going to make 
them sweat a little while.  Stephens testified that Blackwell 

opined that he thought that they would have to pull their cards, 
but that they had learned their 
lesson and he was glad to have them back.   
With respect to the incident involving Lake and Smith, the 
record indicates that on November 2, 2001, they requested to 

return to work, so the phone calls
 described by Stephens must 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 182 
have taken place shortly before that.
1 There was no probative 
evidence to show that either Lake or Smith were asked to with-
draw their union authorization cards as a condition of returning 
to work or that there was any delay in having them return to 
work.  Indeed, they returned, respectively, on November 5 and 
7, 2001.  Blackwell conceded, however, that during the conver-
sation at the hotel room, he di
d say that they should ﬁsweatﬂ 
before being allowed to return to work.   
On or about November 16, there was a barbeque for the em-
ployees in Jasper, Texas.  This was held at the house of Paul 

Rupert who is a pilot for the Company.   
At this barbeque, union organizer Michael Muenks showed 
up, apparently at the request of employee Jason Collins.
2 Ac-cording to Muenks, he told the employees why they should 

have a union and that he and Blackwell got into a heated argu-
ment.  According to Muenks, Blackwell said that the company 
was thinking about closing its doors and going out of business 
because of this.  Muenks testified that Blackwell asked if the 
Union was going to provide the employees with travel ex-
penses, to which he replied that
 this was a negotiable item.  
Muenks states that Blackwell said that the Company™s pilots 

would refuse to fly with IBEW
 linemen and that they didn™t 
want to have to train people. 
 According to Muenks, Blackwell 
said that the employees were not interested and asked why the 
Union was trying to run this company out of business.  At one 
point, according to Muenks, he 
said in response to Blackwell™s 
assertion that the employees didn™t want a union, that Black-

well should ask them, whereup
on Blackwell pointed to each 
person and asked if they were for the Union.   
Stephens testified about this 
ﬁdebateﬂ between Muenks and 
Blackwell at the barbeque.  According to Stephens, when 

Muenks tried to make some plea
santries, Blackwell crossed his 
arms, turned red faced and told him that he, (Muenks), had ﬁfed 

them apprentices to the wolves 
and the Union didn™t do nothing 
for apprentices and didn™t do nothing for him.ﬂ  According to 

Stephens, Blackwell said that the Union would never be able to 

get in because he had pilots 
who refused to fly with union 
linemen and that the pilots can refuse to fly with anybody.  

Stephens states that Blackwell said that the Union was no good, 
that all it ever did for him was to
 take money out of his check, 

and that he didn™t understand why they were there because 
nobody wanted the Union.  According to Stephens, Blackwell 
then asked each of the apprentices if they wanted a union ap-
prenticeship.  Stephens did not testify, however, that Blackwell 
made any statements about goi
ng out of business or closing 
doors.   Jason Collins™ recollection of the barbeque is a little different 
from the version by Stephens and Muenks.  According to 
Collins, Muenks introduced himself and Blackwell said that if 
the Union came in ﬁwe™d all lose our benefits; we™d lose every-
thing.ﬂ  Collins testified that Blackwell said that the Union 
                                                          
 1 Stephens mistakenly placed these calls in late November or early 
December.    
2 According to Stephens, Muenks ca
me to Jasper and stayed at the 
same hotel that the crew was staying.  He also testified that Jason in-
vited Muenks to come to the barbeque and talk to the men about the 
Union.   
wouldn™t be good for us and then asked everybody how they 
felt about the Union.  Collins stat
es that the men said that they 
were for the Union and that when
 Blackwell asked him directly, 
he told Blackwell that he was for it.  According to Collins, 
Blackwell said that his pilots wouldn™t fly if they went union 
and that he said it was ﬁall a bunch of bullshitﬂ, whereupon he 
walked out and said he was going to bed.   
Jeffrey Laslovich testified abou
t the barbeque but was not 
too good at remembering what wa
s said.  He testified that 
Blackwell asked Muenks why he was trying to bring Air 2 

down and ﬁmake us all lose wagesﬂ to which Muenks said he 
was not trying to bring the Company down; that he was trying 
to help the Company.  Laslovich recalls Muenks saying that 
Blackwell was saying illegal stuff and that Blackwell re-
sponded that he didn™t know anything about the legal stuff.  
According to Laslovich, Blackwell asked the employees how 
they were all voting, and that he recalled Jason Collins respond-
ing to the effect that he want
ed an apprenticeship program.   
Blackwell testified that Muenks showed up at the barbeque 
and that they had a heated argume
nt about the Union.  He states 
that he made no threats and that
 after giving his opinion he got 
up and walked away.   
Stephens testified that on th
e following day (November 17) 
he was riding with Blackwell and he said in a joking manner, ﬁI 
thought you were going to choke Mike Muenks.ﬂ  According to 
Stephens, Blackwell said that he was almost going to.  Stephens 
testified that Blackwell said that he couldn™t believe how much 
Collins was hanging around Muenks all the time.   
There was corroborated testimony that 1 or 2 days after the 
barbeque Blackwell told some of the employees at the Jasper 
site that he would give a case of beer for someone to ﬁwhip 
Muenks™ ass.ﬂ  In this regard, Blackwell testified that Muenks 
showed up near the worksite and that (Blackwell) told Lucas 
Mezner, an employee of another contractor, that Muenks was 
distracting the men and that he would give a case of beer if 
somebody would get him out of here.   
Blackwell admitted that at some point in November he told 
the crew that they no longer could wear short-sleeved shirts and 

that they would have to remove
 all insignia from their helmets, 
including union insignia.  (Stephens places this in December.)  

With respect to the shirts, there was testimony from both sides 
that the use of short-sleeved shirts presents a safety issue be-
cause of the possibility of getting splinters.  Some of the em-
ployees testified that they lear
ned at lineman school that they 
were supposed to use long sleeved 
shirts while at work.  With 
respect to the insignia, Blackwell concedes that he told the 
employees to remove insignia from
 their flight helmets when he 
saw that some of the employees had attached union insignia to 

them.   
Stephens testified that some
time in mid-November 2001, 
Woodward and McShane held a telephone conference call with 
the men at Jasper, Texas.  According to Stephens, they told the 
employees that they would be getting ballots in the mail when 
they went home for Thanksgiving.
  Stephens testified that 
someone asked what was going to
 happen if the election went through and that Woodward said th
at if the Union won, every-
body would be union.  He also te
stified that McShane said that 
the Union couldn™t really forc
e nothing down their throat; that 
  AIR 2, LLC  183
the only recourse the Union had was to go on strike; that even if 
an employee voted against the Un
ion, he would have to go 
honor the picket line or he would be fined by the Union.   
With respect to the conferen
ce call, McShane and Woodward 
acknowledge that they made this 
call just before the employees 
left for the Thanksgiving holiday and that they told them that 
they would be getting ballots in the mail.  They credibly denied 
the assertions made by Stephens, which by the way were not 
corroborated by anyone else.   
The men left their respective job sites to go home for the 
Thanksgiving vacation and did not return until November 26.  
(As noted below, Collins did not return to work until November 
30.)  They all received their 
ballots at their homes.   Blackwell conceded that when employees returned to work 
in Jasper he asked them how they voted.  In this regard, 
Laslovitch testified that when Blackwell asked he told Black-
well that he voted for the Union and that Blackwell said that it 
was a long bus ride home to An
aconda, Wyoming.  According 
to Laslovitch, he laughed at 
Blackwell and responded that it 
would be fun to take a long bus ride.   
Laslovich also testified that at some unspecified time he 
asked Blackwell what would happen if the Union won the elec-tion and that Blackwell responded that the Company would 

probably close and reopen under a new name.  Laslovich states 
that he asked Blackwell if the employees would still have jobs 
and Blackwell said that they he didn™t know.  This was credibly 
denied by Blackwell.   
Laslovich testified that before the barbeque Blackwell pulled 
him aside and asked him how everybody was going to vote.  
According to Laslovich, he said that he had voted no where-
upon Blackwell said that this was good news.  The problem 
with this testimony is that th
e ballots didn™t go out until after 
the barbeque, so I can either assume that Laslovich is making 

this up or is seriously confused about events.   
In addition to the above, Laslovich, after being shown his af-
fidavit to refresh his recollection, testified that on some un-

specified date Blackwell said that Muenks had called him to 
say that someone was filing ch
arges against him and that 
Blackwell wanted to know who was filing charges against him 

at the National Labor Relations Board.  I don™t credit this.   
Stephens testified that on some unknown date before 
Thanksgiving, he told Blackwell that he had heard that they 
ﬁwas going to lay everybody off if it went through and start 
over.ﬂ  According to Stephens, 
he asked Blackwell if they 
would do that, and that although Blackwell said he didn™t 

know, he also said that the Company could lay everybody off if 
they wanted to.  The General Counsel alleges that this was a 
threat.  But, even if I credited Stephens™ version, which I don™t, it seems likely that this convers
ation, which was prompted by 
Stephens, was designed to get Blackwell to express an opinion 
that was his own and not the Respondent™s.  (This looks to me 

like Stephens was asking Blac
kwell a leading question de-
signed to get him to make an illegal statement.)  
Stephens further testified that about 2 days after returning to 
work after the Thanksgiving holid
ay Blackwell came up to his 
room and asked how he voted.  According to Stephens, he re-
sponded that he hadn™t voted yet 
and Blackwell said he had to 

circle ﬁnoﬂ and send the ballot in.  Stephens testified that 
Blackwell told him that he had a good future at the Company, 
that everyone liked his work, and that if the Union goes 
through, ﬁit would really goof us
 up on our wages and benefits 
and everything else.ﬂ   
C. Jason Collins 
Collins, an apprentice lineman, was the person who invited 
Muenks to attend the pre-Tha
nksgiving barbeque.  He also asserts that at some other time (indeterminate) he had a conver-
sation with Woodward when she came to the site and she asked 
him why he wanted the Union.  Collins states that he defended 
the Union and said that he thought that with the Union, the 
employees would get a really
 good training program.   
Collins also testified that at some indeterminate date he had a 
conversation with Blackwell at a bar in Jasper where Blackwell said that he knew that Collins was going to make the right deci-

sion ﬁcome voting time.ﬂ  According to Collins, Blackwell said 
either that we would or he would lose everything if it goes un-
ion and that Blackwell heard that Collins was the one who was 
going to testify against him at the Labor Board.  This was not 
corroborated by anyone and was credibly denied by Blackwell. 
In any event, and whether or not one credits Collins testi-
mony regarding the alleged 
statements by Woodward or 
Blackwell, the evidence shows that by November 16, 2001, the 
Company was aware that Collins was a union supporter.   
On November 16, 2001, Collins complained of a back injury 
and was taken to the hospital.  
At the emergency room he was 
given a shot of Demerol and left
 with a prescription for Vicadin 
and the suggestion that he see his own doctor.  In the morning, 
Woodward called Collins and told him that she had a ticket for 
him for a flight to his home in Oregon that evening.  According 
to Collins, he told her that he wanted to work and asked her 
why she was sending him home.  He states that she said that 
they couldn™t afford having someone with a back injury on the 
job.  (Since Vicadin is a narcot
ic based drug, which can cause 
drowsiness and disorientation, it w
ould have been the height of 
folly to allow Collins to continue to work as a lineman.)
3On November 20, 2001, the ballots were mailed out to the 
employees™ homes.   
On November 21, 2001, the em
ployees were all sent home 
for the Thanksgiving break.  This lasted until November 26, 
2001, when the employees returned to work.   
On November 21, 2001, Collins went to a doctor in his home 
town and got a note stating that he could return to regular work, 
(without restrictions) on November 26, 2001.  He faxed this note to the Company on the same date.   
According to Collins, on or about November 23 or 24, he re-
ceived a call from Woodward who told him that she hadn™t 

gotten him a regular flight back 
to the job and that she would 
get back to him when the office could arrange for another 

flight.  Collins testified that she also said that she would need 
another doctor™s note before returning.   
Collins testified that around November 26 or 27 he had a 
conference call with Woodward and 
McShane.  He states that 
they told him that they had a f
light for him but that instead of 
                                                          
 3 For a description of Vicadin, one
 can go the website of the Na-tional Institute of Health and use its search function.  www.NIH.gov. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 184 
going back to Jasper, Texas, he would be going to the other 
crew in Louisiana.  According to Collins, McShane said that 
the reason was that they didn™t want him stirring up any more 
trouble.  Collins asserts that Woodward said that Collins was 
spending most of his time with the union guy.  He states that he 

asked Woodward where she heard this, and that she responded 
that it was from someone outside the Company and that ﬁit™s a 

small world.ﬂ   
Woodward and McShane credibly denied that they made the 
statements attributed to them by Collins.  According to 
McShane, there was a conference call with Collins after he was 
injured and that he just asked Collins if he was confident that 
he was ready to return to work.  They deny that Collin™s union 
activities had anything to do with his transfer to Louisiana.   
Collins returned to work on November 30, 2001, and worked 
on the crew headed up by J.P.  Flynn in Lafayette, Louisiana.  
When he arrived, he was told that he could not longer wear 
short-sleeve shirts and that he had to remove any insignia from 
his helmet.   
On December 10, 2001, Collins received a warning.  The 
warning was based on three incidents that occurred on Decem-
ber 7 and 8.  The warning stated that it was given because 
Collins left a safety meeting to make a personal telephone call; 
that he threatened another empl
oyee; and that he drove a vehi-
cle in an unsafe manner.  Collins did not deny that he engaged 
in the conduct alleged and specifi
cally admits that he threatened 
to punch another employee.  And in the latter regard, Collins 

acknowledges that he wasn™t kidding when he made the threat.  
Collins testified that Woodward told him that any more occur-
rences would result in his discharge.   
D. Walt Stephens 
As previously noted, Stephens
 was persuaded by the Union 
to leave his existing job in order to apply for work at the Re-

spondent.  He did so and was hired as a journeyman.  Upon his 
arrival at the airport on Octobe
r 23, 2001, he told Blackwell that he had a union ticket and engaged Blackwell in a discus-

sion about unions.  Blackwell™s response was that the only 
thing a union ever did for him was to take money out of his 
paycheck.   
From October 23 to December 7, 2001, and with the excep-
tion of the Thanksgiving break (November 21 to 26) Stephens 
worked every day.   
According to Stephens, in ea
rly December 2001, he told 
Marty Lyons (the other leadman) 
that he was a union organizer 
and put a union sticker on his flight helmet.  Stephens testified 
that he handed out union T-shirts and insignia to the other em-
ployees and that when Blackwell came back from a recruiting 
trip in Georgia, Blackwell told the employees that they had to 
remove the insignia from their f
light helmets and that they 
would have to wear long sleeve shirts.   
On or about December 7 or 8, the Company sent both 
Stephens and Blackwell home from their work site in Jasper, 
Texas.  This was consistent with its policy of rotating employ-
ees back home after extended periods at work in order to give 
them a break from what is, afte
r all, a very dangerous job.  
Normally, the rotation lasts for about 10 days and by this time, 

there was only 15 days left before the Christmas break. 
According to Stephens, when he
 asked Lyons if he was being 
fired, he was told that he was not and that he should talk to 

Woodward.  Stephens states that
 he called Woodward who told 
him that the job didn™t require him there and since he was the 

last guy hired, she was going to 
send him home.  He states that 
when he asked about coming back, Woodward was noncommit-
tal and said that she would have to look at the numbers.   
On December 10, after Stephens and Blackwell were sent 
home, three of the apprentices who were working at Jasper left 
work, asserting that they were on strike.  Thereafter, the Com-
pany transferred Phillips to Jasper on December 11 and hired 
Brandon Finley for that jobsite on December 13.  That left, at 
Jasper, a net reduction of one employee for the remaining time 
before the Christmas break.  (The employees went home on 
December 22.)   
After being sent home, Stephens went to work for another 
contractor and wasn™t home when
 Woodward tried to call him 
about coming back to work.   
On December 18, 2001, Woodward, some time after being 
told by Lyons that Stephens was a union plant, sent a letter to 

him at his home which stated that she had been trying to reach 
him about his next assignment.  In
 the letter, she asked that he 
call her on December 21 because the Company had work 

scheduled which she wanted him 
to do if he was available.  
Stephens didn™t get the letter because he had taken another job 
and was away from home.  Ther
efore, he did not manage to 
contact Woodward until some time later in December.  When 

he finally did, Woodward told
 him that he could report on Monday, January 6, 2002, to a ne
w job in Beaumont, Texas.   
Stephens arrived in Beaumont 
on January 6, 2002, and then 
worked for 22 consecutive days until January 27, 2002, when 
he was sent home again on rotation.  He returned on February 8 
and worked through the beginning of March 2002, when he 
announced that he was going on strike and left.   
The evidence shows that the Company considered Stephens 
to be an excellent employee.  A
nd in this regard, Woodward, in 
late February 2002, offered to promote him to a leadman with a 
sizeable increase in pay.  Although initially indicating that he 
would accept the promotion, Ste
phens decided instead to leave 
in early March 2002.
4The General Counsel also contends that in December 2001 
the Company ordered jackets for its employees and failed to 

order one for Stephens.  In this
 regard, the evidence indicates 
that Woodward ordered, from Land™s End, 15 jackets with 

company logos.  These were give
n out to those employees who 
were still at work up to the Christmas break.  At that time, 

Stephens had been sent home 
and had gotten another job.  
When he did return to work on January 6, 2002, he was not 

given a jacket and Woodward tes
tified that this was because 
she discovered that he was a size ﬁextra large,ﬂ and she didn™t 
have that size available.  So she ordered some more jackets for 
Stephens and some other new 
people who had been hired.  
Ultimately he got his jacket and in my opinion, the General 

Counsel has not proven that the 
Employer violated the Act in 
this respect.   
                                                          
 4 Although not entirely clear, it a
ppears that Stephens was directed 
by the Union to leave.   
  AIR 2, LLC  185
E. Jason Bonner 
The complaint alleges that the Respondent, on or about De-
cember 10, 2001, illegally withdrew a previously made offer of 
employment.  Curiously, it does not allege that the Company 
unlawfully refused to hire Bonner or refused to consider him 
for employment.
5 In response, the Company simply asserts that 
no authorized person ever offered Bonner a job.  It did not ex-
plain why it didn™t offer him 
a job, although several possible 
reasons could be inferred 
from the circumstances.   
Bonner is employed by the IB
EW as a union agent.  Bonner 
testified that in November 2001,
 he spoke to someone in the 

Company™s office named Lynn about
 a job and was referred to 
Tracy Blackwell.  He states that he called Blackwell who said 
that if Bonner was interested, he 
should send in an application.   
On November 16, 2001, Bonner sent in a job application by 
fax.  This fax indicated on the top, the sender™s telephone num-
ber and specifically noted that it originated from the IBEW.  
Woodward testified that when she received this fax she noticed 
that it came from the IBEW and 
decided that Blackwell should 
go ahead anyway and interview Bonner for a job.   
According to Bonner, he had a series of conversations with 
Blackwell, Woodward, Lynn, and 
another office person regard-
ing employment.  And from what I can determine, all of these 

took place during the course of 
one day; December 10, 2001.   
Bonner testified that Blackwell 
called and asked if he was 
still interested in working and that he told Blackwell that he 
was.  According to Bonner, Blackwell asked if he was a union 
member, to which he replied that
 he was and asked if this was 
going to be a problem.  At this point, according to Bonner, 

Blackwell said that they were having some problems with a 
union that was trying to force themselves on the Company and 
that Blackwell, had inadvertentl
y hired a union plant.  Accord-
ing to Bonner, Blackwell said 
ﬁit was a fŠing nightmare.ﬂ  
Bonner states that Blackwell said 
that if he took the job, he was 
going to be considered a nonunion hand and asked if Bonner 

had ever done any aerial work.  
After Bonner stated that he had 
just finished a job in New York with two helicopters, Blackwell 

said that the Company would 
supply the flight helmet and 
tools; that the pay would be $25 per hour with a $35 per day 

per diem; and that the Company 
also paid for hotel rooms.  
Bonner testified that Blackwe
ll said that there was a good 
chance that Bonner would be hi
red and that he would have to 
speak to the vice president (Woodward).  According to Bonner, 

Blackwell asked him how s
oon he could start.   
According to Bonner, he received another phone call from 
Blackwell telling him that he 
would be brought down on a trial 
basis and that he would probably work until the Christmas 
holiday and if he liked the Company, and the Company liked 
him, there would be a long term project.   
Bonner testified that the next phone call he got was from 
Woodward who asked him a few th
ings and also spoke about 
the problem they were having with the Union.  He states that 

she asked if Blackwell had gone over the wages and said that 
he would be brought down to Jasper, Texas, on a trial basis 
until the Christmas holiday.  According to Bonner, ﬁit sounded 
                                                          
                                                           
5 The Union takes a broader position which is that the Company re-
fused to hire Bonner for discriminatory reasons.   
optimisticﬂ that he would be employed by Air 2 by the end of 
the day.   
Bonner testified that the next phone call came from Lynn to 
start the process of getting his pa
per work done.  He states that 
she told him they could arrange for an immediate flight from 
Pennsylvania, at which point he told her that he couldn™t leave 
until December 13 or 14.   
Somewhat later, Bonner states that he received a phone call 
from Sue Chetwood about payroll stuff and then another call 
from Lynn who said that she had 
a problem getting him a flight out of Wilkes Barre, but that she could arrange a flight from 

Allentown or Newark.   
According to Bonner, at about 
4:30 p.m., he received a final 
call from Blackwell who said that
 his employment status had 
been put on hold and that he would not be starting until after 

the first of they year.  Bonner states that he didn™t bother asking 
why because he figured that he knew the reason.   
By the time that Bonner had this
 last conversation, I presume 
that the votes had been counted and that four apprentices, 
Laslovich, Grant, Collins, and Brauning, had left the job and 
declared that they were on strike.
6  It is noted that the employees left for the Christmas vacation 
on December 22 and the new job started on January 6, 2002.  
Thus, had Bonner started on December 13 or 14, he would only 
have worked a week before being sent home.   
It seems that no one from the Company contacted Bonner af-
ter December 10 and he did not attempt to contact the Company 
until the end of January 2002.  Bonner states that in late Janu-
ary, he called the Company and after leaving the Union™s phone 
number, got a call from Woodward who said that the work 
picture had dropped off; that they currently had two crews that 
were fully loaded up; that she was trying to drum up some more 
business; and that if they got a third crew going, there was a 
possibility of employment.   
III. ELIGIBILITY AND BALLOT ISSUES
 The Union challenged the ballot of Tracey Blackwell on the 
grounds that he was a supervisor as
 defined in the Act.  I have 
already discussed this issue and concluded that he did have 
authority set forth in Section 2(
11) of the Act.  Therefore, I 
conclude that the challenge to his ballot be sustained and that it 

remained closed.   
The Employer objected to the fact that the Board agent con-
ducting the election voided the ballot of Marty Lyons.   
The election was conducted by mail ballot, no doubt because 
the employees worked in the field, far away from any central-
ized location.  In this respect, the employees were mailed a 
package containing the ballot, a blue envelope to place the bal-
lot, and a yellow return envelope, addressed to the Board™s 
office.  The point was for the employees to mark their ballots, 
seal them inside the blue envelo
pe and then return them inside 
the return yellow envelope.  The 
return envelope is supposed to 
contain the employee™s signature. 
 At the count, the return en-
velopes are examined and if any party wishes to make a chal-
 6 The Board reiterated in 
Aztech Electric Co.
, 335 NLRB 260 
(2001), that an employer is entitled to
 refuse to hire a paid union agent 
during the course of an economic strike.  See 
Sunland Construction 
Co., 309 NLRB 1224, 1231 (1992).  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 186 
lenge, he can do so at this point.  In the absence of a challenge, 
the blue envelopes are removed and when aggregated, the bal-
lots are removed and counted so that the persons marking the 
ballots cannot be identified.   
In Lyon™s case, he marked hi
s ballot and put it inside the 
outer yellow envelope without using the blue envelope.  This 
meant that upon opening the envelope containing his signature 
there was the possibility that the parties would see how he 
voted.  Therefore, the secrecy of his ballot could be negated.  
There is a paucity of recent case law dealing with this type of 
situation.  However, the Board™s decision in 
Northwest Packing 
Co., 65 NLRB 890, 891 (1946), would seem to apply.  That 
case involved a very similar circumstance where an employee 

placed his ballot into the return 
envelope without first placing it 
in the blue envelope.  There, the Board overruled the Regional 

Director and held that the ballot
 was void.  Accordingly, I shall 
conclude that Lyon™s ballot be declared void.   
The Employer objected to the Board agent™s decision to 
count the ballot of Jeff Laslovich.  In this situation, Laslovich 

followed the instructions in the sense that after he initially 
placed his ballot directly into the yellow return envelope, he 
realized that he had made a mi
stake, opened the envelope, put 
his ballot in the blue envelope and then resealed the yellow 

envelope with the blue envelope
 inside.  There is, in my opin-
ion, nothing nefarious about this transaction and I recommend 

that the Employer™s objections in
 this regard be overruled.   
IV. ANALYSIS A. The Apprenticeship Program 
Faced with a union organizing campaign, and particularly 
with an election petition filed with the NLRB, a company may 

find itself in a quandary regarding decisions to promise, grant, 
or withhold benefits.  In the present case, one issue revolves 
around the promise of and promulgation of an apprenticeship 
program.   The evidence establishes that the Company was aware that 
the new employees were interested in getting an apprenticeship 
program.  And the evidence also shows that in the spring and 
summer of 2001, before management was aware of any union 
activity, the Company assigned Fleming to look into the possi-
bility of getting such a program.  (Obviously, since the Com-

pany was nonunion, it couldn™t enroll in a union sponsored 
apprenticeship program and would have to sign up with a pro-
gram approved by the United States Department of Labor.)   
For better or worse, Fleming, who also urged employees to 
join a union, didn™t follow through on this project.  And by the 
time that the Company became aware that the Union was orga-
nizing its employees, Flemi
ng hadn™t done anything about ob-

taining an apprenticeship program.   
When the Union made its demand for recognition on October 
23, 2001, the Company, at the meetings on October 25 and 26, 
2001, told the employees that it was going to get an apprentice-
ship program so that its apprentices could u
ltimately obtain 
certification as journeymen linemen.  Woodward told employ-

ees that since the Company was not unionized, if employees 
were intent on getting into a union apprenticeship program, 
they would have to get jobs in
 unionized companies and could 
always return to Air 2.  (I don™t cons
ider that to be a threat as it 
is simply a statement of fact).   
Sometime later in November 2001, the Company repeated to 
the employees that it was going to institute an apprenticeship 
program.  And sometime in December 2001, it did institute a 
Department of Labor authorized program.   
An employer who promises or 
grants benefits while an elec-
tion petition is pending will be held to violate the Act unless it 
meets its burden of proof by showing that the increases either 
had been planned prior to the union™s advent on the scene or 
that they were part of some
 established past practice.  
NLRB v.  
Exchange Parts Co
., 375 U.S.  405 (l963);  
Baltimore Catering Co., 148 NLRB 970 (l964).  Further, where the announcement 
of a benefit is timed so as to influence the outcome of an elec-
tion, the Board may find a violation of the Act even where the 
benefit had previously been planned.  In 
NLRB v. Pan-
del-Bradford, 520 F. 2d. 275 (1st Cir. l975), the court stated:  
 The Board has long required employers to justify the timing 

of benefits conferred while an el
ection is actually pending.  
Justifying the timing is different from merely justifying the 

benefits generally.  Wage increases and associated benefits 
may be well warranted for business reasons; still the Board is 
under no duty to permit them to be husbanded until right be-
fore an election and sprung on the employees in a manner cal-
culated to influence the employees™ choice.  [Citations omit-
ted].   
 In Mountaineer Petroleum, 301 NLRB 801 (1991), the 
Board stated:  
 The validity of wage increases or other benefits during the 
pendency of representation petitions turns upon whether they 
are granted ﬁfor the purpose of inducing employees to vote 
against the union.ﬂ . . . Under settled Board policy, a grant or 
promise of benefits during the cr
itical pre-election period will 
be considered unlawful unless the employer comes forward 
with an explanation, other than
 the pending election, for the 
timing of such action.   
 In the present case, the evidence shows that the Employer™s 
management had merely thought about getting an apprentice-

ship program before it became aware that the Union was orga-
nizing its employees.  But the evidence also shows that the 

person responsible for following through failed to do so.  In this 
regard, the evidence shows that the Company made a decision 
to implement an appr
enticeship program only 
after
 it became 
aware of the Union™s organi
zational campaign and announced 
this decision to the employees only after the Union made its 

demand for recognition.  Further,
 this promise was repeated 
after the Union had filed its petition and so the promise was 

reiterated at a time when it was obvious that an election was 
going to be held.   
Based on the foregoing, I would conclude that by promising 
an apprenticeship program in 
the circumstances described 
above, the Employer violated 
Section 8(a) (1) of the Act.
7  I 
                                                          
 7 The dilemma for the Employer and its counsel was that if the 
Company had clearly made and announ
ced a plan to get an apprentice-ship program before the Union began 
organizing, it might have violated 
  AIR 2, LLC  187
also would conclude that inasmu
ch as this promise was reiter-
ated during the critical period, between the time that the peti-
tion was filed and the time that the election was held, that the 
Union™s objections based on this 
conduct should be sustained.  
Moreover, I would conclude, base
d on this conduct alone, that 

it had a sufficient impact on the election so as to warrant that it 
be set aside.   
B. The 8(a)(3) Allegations 
Pursuant to Wright Line, 251 NLRB l083 (l980) enfd. 662 F. 
2d 899 (lst Cir. l98l), cert. denied 455 U.S. 989 (1982), ap-
proved in NLRB v. Transportation Management Corp.
, 462 
U.S.  393, 399Œ403 (1983), once the General Counsel has es-

tablished a prima facie showi
ng of unlawful motivation, the 
burden is shifted to the respondent to establish that it would 

have laid off or discharged the employees for good cause de-
spite their union or protected activities.   
In American Gardens Management Co.
, 338 NLRB No. 76 
(2002), the Board noted that under 
Wright Line the General 
Counsel is required to make an
 initial ﬁshowing sufficient to 
support the inference that protected conduct was a ‚motivating 
factor™ in the Employer™s deci
sion and if such a showing is 
made, the burden shifts whereupon the Employer is required to 

demonstrate that the same actio
n would have taken place even 
in the absence of the protected conduct.ﬂ  The Board further 
stated that in order to meet the initial burden, the General 
Counsel must establish four elements; (1) the existence of ac-tivity protected by the Act; (2
) the Employer™s knowledge of 
that activity; (3) the imposition 
of some adverse employment 
action; and (4) the existence of
 a motivational link, or nexus, 
between the protected activity and the adverse employment 
action.   1.  Jason Collins 
The General Counsel alleges that the Respondent required 
Jason Collins to get another doctor™s note before returning to 

work after an injury.  It also is alleged that the Respondent 
violated the Act by transferring Collins to a different location 
after returning to work.  Further, it is alleged that a disciplinary 
warning given to him wa
s discriminatorily mo
tivated.  I reject 
all of these contentions.   
Collins injured his back while at work and went to the local 
hospital™s emergency room on
 November 16, 2001.  While 
there, the attending doctor told Collins to see his own doctor 
and gave him a prescription for 
Vicadin, a narcotic based medi-
cation whose side effects may in
clude drowsiness and disorien-
tation.  Although insisting that he was ready to go back to 
work, Woodward wisely gave Collin™s a first-class air ticket 
and ordered him to return home.   
Given the injury and the prescribed medication, it would 
have been reckless for the Company to allow Collins to return 
to a job, which was inherently dangerous.  Because Collin™s job 
required him to balance himsel
f between a helicopter and a 
tower, the affects of his medicat
ion could have resulted in his 
demise.   
                                                                                            
 the Act if it had withheld its im
plementation because of the pending 
election.  On November 21, 2001, Collins went to a doctor and ob-
tained a note stating that he could return to regular work (with-

out restrictions) on November 26, 2001.  This was during the 
time when all of the other empl
oyees had also been sent home 
for the Thanksgiving break.   
Collins returned to work on November 30, 2001, about 4 
days after the other employees 
returned from the Thanksgiving 
break.  And although it is asserted that he was transferred to 
another location because of his union activity, I don™t think that 
the General Counsel has proven this assertion and I do not 
credit Collin™s testimony that
 he was told by Woodward or 
McShane, during a conference call, that he was stirring up 

trouble or that he was spending most of his time with the union 
guy.   
With respect to the warning given to Collins after his return 
to work, there was no denial by him that he engaged in the 
conduct that gave rise to the warning.  That is, Collins admits 
that he seriously threatened to punch another employee and he 
did not deny the other factors leading up to the warning.  The 
General Counsel contends that 
rough language and threats of a 
similar nature are common and 
tolerated among this group of employees.  It may be that these employees are more boisterous 
than usual, but the fact is that the warning to Collins was, in my 
opinion, a particularly light fo
rm of punishment for the acts 
committed.   
2.  Walter Stephens 
The complaint alleges that Walt Stephens was sent home 
prematurely on or about 
December 7, 2001.   
However, the fact is that the Respondent has a policy of ro-
tating its employees back home 
usually after 20 consecutive 
days of work.  In this instance, Stephens, except for the 
Thanksgiving break, had worked well in excess of the usual 
period and he was sent home at 
the same time as Blackwell.  
And at the time he was sent home, there was only 2 weeks left 
before the Christmas break when work stopped for everyone.   
When he got home, Stephens got himself another job and 
was unavailable when Woodward called to tell him about his 
next assignment.  After Woodward sent him a letter on Decem-
ber 21, 2001, Stephens finally re
turned her calls and was asked 
if he would return to work on January 6, 2002.   
Despite being aware that Step
hens was a union plant, the 
Company, in February 2002, decided to give him a promotion 
to crew chief with a substantial increase in pay.  He accepted 
this job, but ultimately left after his next rotation home.   
In my opinion, the credited evidence does not demonstrate 
that the Company discriminated against Stephens in any man-
ner.  The evidence, in my opinion, shows that on December 7 
the Company followed its normal practice of rotating employ-
ees home after an extended period of time and the fact is that 
both Stephens and Blackwell were sent home at the same time.  
Even if the Company had wanted to recall Stephens before the 

Christmas break, this was not 
possible because Stephens had 
left his home to had take another job.   
Nor do I conclude that the Company discriminated against 
Stephens by failing to give hi
m one of the newly purchased 

company jackets.  When Woodward realized that she did not 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 188 
have the right size for him, sh
e ordered new jackets including 
one for Stephens.   
3.  Jason Bonner 
The General Counsel contends that the Respondent retracted 
an offer of employment that ha
d been made to Bonner.  The 
Union takes a broader position, which is that the Respondent 
refused to hire him for 
discriminatory reasons.
8  The Company, 
because of the way that the complaint was phrased, was content 

to offer evidence only to contest the allegation that an offer of 
employment was never made to 
Bonner.  Otherwise, the Com-
pany made no explanation as to wh
y it did not make an offer of 
employment to Bonner.   
Bonner is a paid agent of the IBEW.  The application he sent 
to the Company was faxed from the Union™s office and indi-
cates this on the top right hand corner of the document.  Thus, 
an observant person would have no
ticed that the job application 
had originated from the IBEW. 
 Woodward testified that she 
saw that this was the case when she reviewed his application.   
On December 10, after the ballots were counted, and after 
three of the employees announced that they were going on 
strike, Woodward decided to have Blackwell call Bonner about 
employment.  There then ensued a series of conversations be-
tween Bonner, Blackwell, Woodward, and the two office 
women.  Without repeating the 
testimony, the bottom line is 
that according to Bonner, before
 finally being told by Black-
well that Woodward had put his employment situation on hold, 

he had gotten the impression fro
m Blackwell and the two office 
workers that the Company was going to hire him, at least on a 

temporary basis.  Neverthele
ss, Bonner™s own testimony sup-
ports Woodward™s contention that 
there never was any explicit 
offer made to him.  Thus, although Bonner testified that 
Blackwell told him that he 
would be brought down to Jasper on a trial basis, he also testified 
that by the end of this conversa-
tion, it sounded optimistic that he would be employed by the 

end of the day.  
The facts here are peculiar.  At the time that these conversa-
tions took place, it is
 likely that the Company was aware that 
Bonner was a paid union agent 
but nevertheless undertook to 
talk to him about employment anyway.  This all occurred on 

December 10, the same day that four of the unit employees 
suddenly announced that they were 
going on strike.  I also note 
that Bonner, during the course of
 these conversations, said that 
he could not leave immediatel
y and would not be available 
until December 13 or 14.   
Given this set of facts, it woul
d not be totally implausible to 
conclude that a reason for failing to offer Bonner a job was 
because of his union affiliation.  But there would also be other 
more plausible reasons, which howe
ver, were not articulated by 
the Respondent.  One might be that any possibility of a job 

offer was withdrawn when it became apparent that Bonner was 
not immediately available for wo
rk.  Another might be that                                                           
                                                           
8 In note however, that the General Counsel is the only party who is 
permitted to control the allegations 
of the complaint and the Charging 
Party cannot amend a complaint on its own, even though it may offer a 
different theory of violation or pr
offer remedies other than those pro-
posed by the General Counsel to remedy a violation of a complaint 

allegation.  Kaumagraph Corp
., 313 NLRB 624, 625 (1993). 
during the day, the Respondent disc
overed that it could transfer 
Philips from sales to the field and hire another employee, Bran-
don Finley, at a little more than half the wages of Bonner, to do 
what was necessary to complete the Jasper job.  A third alterna-
tive reason would be that where some of its employees an-
nounced that they were on strike, there was a high probability 
that even if hired, Bonner would 
refuse to work.  (Thus causing 
the Company to expend money for airline tickets and hotel 

expenses for a man who might also go on strike as soon as he 
arrived at the jobsite.)  
Given all of these peculiar circumstances, I do not think that 
the General Counsel has met his prima facie burden of proving 
that the Respondent has discriminated against Bonner.   
C.  Miscellaneous 8(a)(1) Allegations 
I have, in the body of this decision, made a number of credi-
bility findings as to statements allegedly made by McShane, 
Woodward, and Blackwell.  Ap
art from the promise of the 
apprenticeship program, which is 
discussed above, I have con-
cluded that Woodward and McSh
ane did not make any other 
statements which could be construe
d as violations of the Act.  
In this regard, the evidence shows McShane read from a pre-
pared script to employees on 
October 25 and 26, 2001 and that 
the remarks he made were permitted by the Act.  The credited 
evidence further establishes that
 shortly before Thanksgiving, 
they conducted a conference cal
l with employees to advise 
them that they would be receiving mail ballots.   
On the other hand, I conclude that Tracey Blackwell did 
make some statements which violated Section 8(a)(1) of the 
Act.  In this regard, the Company asserts that Blackwell merely 
stated his own opinions and that he was never authorized to 
speak on its behalf regarding the union campaign.  Neverthe-
less, I have concluded that Blackwell was a supervisor as de-
fined in the Act and therefore that the Company is liable for 
any illegal statements he made. 
 Moreover, even if his supervi-
sory status was viewed as being uncertain by the Employer at 

the time of the election camp
aign, the Company could have 
explicitly told the employees that Blackwell did not speak for 

the Company.
9In any event, I conclude that 
the Respondent violated the Act 
only with respect to the follo
wing statements or conduct by 
Blackwell: 
Blackwell ordered the employees to remove union insignia 
from their flight helmets.  
Sears Roebuck & Co
., 305 NLRB 
193 (1991).  Blackwell interrogated employees about how they voted in 
the election when they returned to work on November 26, 
2001.  Blackwell made an implied threat to an employee when, in 
conjunction with being told that the employee voted for the 
Union, stated that it was a long bus ride back to Anaconda. 
Blackwell threatened employees by inviting the assault on a 
union organizer.  
Blackwell impliedly threatened employees by stating that the 
Company would make Lake and Smith sweat before allowing 
 9 It might also have suggested to Blackwell that because of his posi-
tion in the field, it did not want hi
m to make any anti union statements.  
  AIR 2, LLC  189
them to return to work.  (I think this constitutes a threat even 
though these two employees returned to work soon after they 
offered to go back).  
With respect to the barbeque, I think the testimony was con-
fused.  From what I can dete
rmine, Muenks was invited by 
employee Jason Collins to come and argue with Blackwell and 

this is what happened.  It seems that Blackwell accused Muenks 
of  trying to destroy the Company, which Muenks denied.  
Blackwell expressed his opinion that a union would only cost 
employees money; that the pilots employed by the Company 
did not want to have to train un
ion linemen and would refuse to 
fly with them; and that the empl
oyees did not want a union.  At 
some point, Muenks asked Bl
ackwell how he knew the em-
ployees didn™t want a union and suggested that Blackwell ask 

them.  Blackwell did and got a re
sponse.  This can hardly be 
viewed as coercive interrogation inasmuch as it was prompted 

by the Union™s agent.  On the other hand, I credit the testimony 
that Blackwell  made a statement to the effect that the Com-
pany™s pilots would refuse to 
fly with or train union linemen.  
This, in my opinion, could be view
ed as a threat of reprisal and 
in this regard, I find that the Respondent violated Section 
8(a)(1) of the Act. Cf. 
Wake Electric Membership Corp
., 338 
NLRB No. 32 slip op. at 2 (2002).  
D.  Is a Bargaining Order Appropriate 
In Aiello Dairy Farms Co.
, 110 NLRB 1365 (1954), the 
Board held that if a union participated in an election after the 
Employer had refused its request for recognition it waived a 
bargaining order remedy.  Under that case, if unlawful conduct 
was committed before an election, the union™s sole remedy was 
to have the election set asid
e and have a new election con-
ducted.  However, the 
Aiello
 decision was overruled in 1964 by 
Bernel Foam Products Co.
, 146 NLRB 1277 (1964), and the 
Board reverted to its pre-1954 doctrine.  The Board stated:   
 [T]he so-called ﬁchoiceﬂ which th
e union is forced to make 
under 
Aiello
 between going to an election or filing an 8(a) (5) 
charge is at best a Hobson™s choice.  Although an election is a 
relatively swift and inexpensive way for the union to put the 
force of law behind its majority status, the procedure is highly 
uncertain entailing the real possi
bility that because of conduct 
by the employer no fair election will be held.   
. . . . 
Since this difficult and rather dubious ﬁchoiceﬂ is created by 

the employer™s unlawful conduct, there is no warrant for im-
posing upon the union which repres
ents the employees, an ir-
revocable option as to the method
 it will pursue . . .  while 
permitting the offending party to enjoy at the expense of pub-
lic policy the fruits of such unlawful conduct.  
 The rule that a union does not waive any rights to a bargain-
ing order because it proceeded to 
an election, was confirmed by 
the Supreme Court in NLRB v. Gissel Packing Co.
, 395 U.S. 575 (1969).  In that decision, the Court decided four separate 

cases and enforced a bargaining order where a union, initially 
having obtained authorization card
s from a majority of the em-
ployees, had lost an election in
 which the employer™s conduct 
had invalidated the election.   
In NLRB v. Gissel Packing Co.,
 supra, the Supreme Court 
distinguished between three cate
gories insofar as the propriety 
of granting a bargaining order to
 remedy an employer™s unfair 
labor practices.  The 
first category involved the ﬁexceptionalﬂ 
case where ﬁoutrageousﬂ and ﬁper
vasiveﬂ unfair labor practices 
are committed.  The second category involved ﬁless pervasive 
practicesﬂ that have a tendency 
to undermine majority strength 
and impede the election process. 
 As to this second category, 
the Court held that a bargaining order would be appropriate to 
remedy unlawful conduct which ha
d the effect of making a fair 
election unlikely where, at some point, the union had majority 

support.  The third class of cases, concern those where minor or 
less extensive unfair labor practices have been committed 
which would have a ﬁminimal 
impactﬂ on an election.  The 
Court held that in the third cat
egory of cases a bargaining order 
would be inappropriate to remedy an employer™s unfair labor 
practices.   
Where an election has been conducted, the Board has held 
that a precondition to the granting of a bargaining order is that 
the election must be set aside because of conduct interfering 
with the conduct of the election.  
Irving Air Chute Co., 
149 
NLRB 627 (1964); Great Atlantic & Pacific Tea Co.,
 230 NLRB 766 (1977).   
Had the General Counsel prevaile
d on all or most of the alle-gations alleged, there would be no question that a bargaining 
order would be appropriate.   
But what we have here is an unlawful promise of benefit (the 
apprenticeship program), and a few coercive statements by 
Tracey Blackwell who is a borderlin
e supervisor.  These, to my 
mind, are not the kind of ﬁhallmarkﬂ violations that the Board 

or the Courts have described in cases such as 
NLRB v. Jamaica 
Towing, Inc., 632 F.2d 208, 212, (2nd Cir. 1980), 
National Propane Partners, L.P., 337 NLRB 1006 (2002), or Parts De-
pot Inc., 332 NLRB 670 (2000).   
Accordingly, I would not recommend that a bargaining order 
be granted on the basis of the facts in this case.  
Wake Electric 
Membership Corp
. supra.  CONCLUSIONS OF 
LAW 1. The Respondent, Air 2, LLC, is an employer engaged in 
commerce within the meaning of Section 2(6) and (7) of the Act.   
2.  The Union, International Brotherhood of Electrical 
Workers, Local 222, is a labor 
organization within the meaning 
of Section 2(5) of the Act.   
3.  By promising an apprenti
ceship program to employees in 
an effort to dissuade them from voting for the Union, the Re-

spondent has violated Section 8(a)(1) of the Act.   
4.  By ordering employees 
to remove union insignia from their flight helmets, the Responde
nt has violated Section 8(a)(1) 
of the Act.   
5.  By interrogating employees about how they voted in the 
election, the Respondent has violated Section 8(a)(1) of the 
Act.   
6.  By implicitly threatening to
 lay off or discharge employ-
ees if they voted for the Union, the Respondent has violated 

Section 8(a)(1) of the Act. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 190 
7.  By threatening to assault a union organizer in the pres-
ence of employees, the Respondent has violated Section 8(a)(1) 
of the Act. 8.  By telling employees that the Company™s pilots would re-
fuse to fly with union linemen, the Respondent has violated 
Section 8(a)(1) of the Act. 
9.  Except as otherwise found herein, the Respondent has not 
violated the Act in any other manner encompassed by the com-
plaint.  10.  To the extent that these violations are coextensive with 
certain of the Union™s objections to the election, the objections 
are sustained and the election should be set aside.  
11. The challenge to the ballot of Tracy Blackwell is sus-
tained.  
12. The ballot of Marty Lyons is invalid and should remain 
closed and uncounted.  
13. The ballot of Jeff Laslovich should be opened and 
counted.  
14. Pursuant to the stipulation of the parties, the ballots of 
John Flynn, Jason Collins, and 
James Lake should remain un-

opened and uncounted.  
15.  A new tally of ballots should be prepared and depending 
on the outcome of the election, an appropriate certification 
should be issued.  In this regard, it is assumed that if the out-
come shows that a majority of 
the valid votes counted is in 
favor of union representation the Union would obviously with-

draw its objections in favor of a 
Certification of Representative.  
On the other hand, if the revised tally shows that a majority of 

the valid votes counted was against unionization, then a new 
election should be conducted based on the Union™s objections.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
With respect to the apprenticeship program, I shall not rec-
ommend that the Respondent be ordered to rescind this pro-

gram, as this would compound the effects of the unfair labor 
practices. 
With respect to the election, I recommend that a revised tally 
of ballots be issued after counti
ng the ballot to be opened.  In 
the event that a majority of the votes are cast for the Union, it is 

recommended that a Certification of Representative be issued 
to it.  In the event, however, th
at a majority is cast against un-
ion representation, it is reco
mmended that a new election be 
held.  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended 
10ORDER The Respondent, Air 2, LLC, its 
officers, agents and assigns, 
shall                                                           
                                                           
10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
1.  Cease and desist from 
(a) Promising an apprenticeship program, or any other bene-
fits, to employees in an effort to dissuade them from voting for 
the Union. 
(b) Ordering employees to remove union insignia from their 
flight helmets. 
(c) Interrogating employees about how they voted in the 
election. 
(d) Implicitly threatening to lay off or discharge employees if 
they voted for the Union.   
(e) Threatening to assault a union organizer in the presence 
of employees. 
(f) Telling employees that the Company™s pilots would re-
fuse to fly with union linemen.   
(g) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed to 
them by Section 8(a) (1) of the Act.  
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Miami, Florida, and at any other locations where unit 
employees may be assigned, c
opies of the attached notice 
marked ﬁAppendix.ﬂ
11  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 12, after being signed by 
the Respondent™s authorized representative, shall be posted by 

the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondents at any time since October 25, 2001.   
(b) Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 
to comply. 
IT IS FURTHER ORDERED that the proceeding in Case 12ŒRCŒ
8721 be severed and remanded to 
the Regional Director for 

Region 12 for further action cons
istent with this decision.  
 APPENDIX 
NOTICE TO EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
  11 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice reading ﬁPosted By Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  AIR 2, LLC  191
FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties  WE WILL NOT
 promise an apprenticeship program, or other 
benefits to employees in an effort to dissuade them from voting 
for the Union.   WE WILL NOT
 order employees to remove union insignia 
from their flight helmets.   
WE WILL NOT
 interrogate employees about how they voted in 
the election.   
WE WILL NOT
 threaten to lay off or
 discharge employees if 
they vote for the Union.   
WE WILL NOT
 threaten to assault a union organizer in the 
presence of employees.  
WE WILL NOT
 tell employees that the Company™s pilots 
would refuse to fly with union linemen.   
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce our employees 
in the rights guaranteed to them 
by the Act.  
AIR 2, LLC    